Citation Nr: 1622385	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the left leg.

2.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the right leg.

3.  Entitlement to a rating in excess of 10 percent for service-connected glaucoma.

4.  Entitlement to a rating in excess of 10 percent for service-connected status-post medial meniscectomy of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1973 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

In May 2011, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing is of record.  The matter was then remanded by the Board in May 2014 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board, in pertinent part, remanded the above-referenced issues for further development.  Unfortunately, the Board finds that additional development is still required prior to adjudication of these issues.  Particularly, the Board notes that the Veteran reported receiving treatment for his service-connected conditions at VA medical facilities in Rome, New York and Syracuse, New York, during his May 2011 Board hearing.  Additionally, the Veteran's July 2014 VA examination indicates that he received VA medical treatment related to his service-connected conditions in June 2014; however, updated VA medical records have not been associated with the claims file since August 2010.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, VA treatment records that have been generated up to the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board finds that any outstanding VA treatment records related to the Veteran's service-connected conditions since August 2010 should be associated with the claims file.  

The Board also finds that additional development is required regarding the Veteran's claim for an increased rating for glaucoma.  In July 2014, the Veteran underwent a VA eye examination.  The examiner stated that the Veteran had a visual field defect (or a condition that may result in a visual field defect); however, an opinion regarding whether the Veteran has contraction of a visual field was not provided, despite findings on the Goldmann's equivalent III/4e testing that indicated greater contraction of a visual field than those recorded in April 2010.  Further, the Board notes that impairment of visual fields must be tested using specific equipment and results must be transcribed onto a Goldmann Perimeter Chart, which must be included with the examination report.  See 38 C.F.R. § 4.77.  While the examination indicates that Goldmann's equivalent III/4e testing was conducted, the resulted transcribed onto a Goldmann Perimeter Chart have not been associated with the claims file.  
    
Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain any outstanding treatment records from VA medical facilities in Rome, New York and Syracuse, New York since August 2010.  

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2. Thereafter, if possible, the AOJ should obtain an addendum opinion regarding the current extent, if any, of any visual field defect attributable to his service-connected glaucoma.  The examiner is asked to review the findings of the July 2014 eye examination and provide an opinion of whether the Veteran has any visual field defect.  

If a visual field defect is present, the examiner should discuss the functional impact caused by such a defect.  The results of any Goldmann's equivalent III/4e testing reviewed should be transcribed onto a Goldmann Perimeter Chart and associated with the claims file.  

If such an addendum opinion is not able to be provided, the Veteran should be afforded a new, comprehensive VA eye examination by an appropriate provider.  The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to his service-connected glaucoma.  A Goldmann Perimeter Chart must be obtained and associated with the examination report and claims file. The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale.

3. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




